Citation Nr: 1047444	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-08 17095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, including DIC benefits.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active duty from March 1943 to October 1945.  He 
died in July 2001.   The appellant is his surviving widow. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California, which denied service connection for the cause of the 
Veteran's death, finding that the Veteran's cause of death was 
not related to a service-connected disability.

The appellant initially requested a hearing and a video Board 
hearing was scheduled; however she did not appear for the 
hearing. 


FINDINGS OF FACT

1. The Veteran died in July 2001 from respiratory failure due to 
anoxic encephalopathy due to ventricular fibrillation due to 
ischemic heart disease. 

2. At the time of the Veteran's death he was service connected 
for gunshot wound, muscle group 12, left buttock.  

3. The preponderance of the competent evidence shows that there 
is no relationship between the Veteran's cause of death and his 
service.


CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.312 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2007.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

The notification did not summarize the service-connected 
disabilities that were in effect at the time of the Veteran's 
death, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A 
June 2009 letter provided additional notice on what was needed to 
establish the appellant's claim but, again, did not identify the 
Veteran's service connected disabilities.  However, the appellant 
has demonstrated actual knowledge of the single service connected 
disability, a gunshot wound, in her contention that the Veteran 
had combat related psychiatric conditions, including 
posttraumatic stress disorder (PTSD) and self medication with 
alcohol for chronic pain from his gunshot wound, which 
contributed to his heart condition which caused his death. 

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

A medical opinion was not provided regarding the etiology of the 
Veteran's death.  VA's duty to assist doctrine does not require 
that the appellant be afforded a medical opinion, however, 
because there is no competent evidence indicating an association 
between any in-service injury, disease, or event, and the cause 
of his death.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006); 38 C.F.R. § 3.159 (c) (2008). 


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the aggravation 
of a nonservice- connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in July 2001.  The death certificate lists the 
Veteran's cause of death as respiratory failure due to anoxic 
encephalopathy due to ventricular fibrillation due to ischemic 
heart disease.  At the time of the Veteran's death, service 
connection was established for gunshot wound to muscle group 12, 
left buttocks.  

The appellant contends that the Veteran had chronic pain due to 
his gunshot wound and PTSD as a result of his service and that 
his associated alcohol consumption contributed to his heart 
disease and poor health.  The Veteran was treated for pain 
related to a back condition; however service connection for a 
back condition secondary to his gunshot wound was denied in July 
1989. 

The Veteran's service treatment records are completely negative 
for findings, complaints, or diagnoses of any psychiatric 
conditions or PTSD.  Additionally there are no private or VA 
medical records which diagnosed the Veteran with PTSD.  

Lay statements as to the Veteran's alcohol abuse were submitted; 
however they are of no probative value as they do not establish 
that the Veteran's death was caused by or contributed to by a 
service related condition. 

Medical articles were also submitted.  A medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  The treatise evidence 
submitted by the Veteran is not accompanied by the opinion of any 
medical expert.  Medical treatise evidence can provide important 
support when combined with the pertinent opinion of a medical 
professional.  Here, the aforementioned information is simply too 
general to make a causal link more than speculative in nature.  

The appellant has presented no medical evidence that any disease 
or, injury, in service was the principal or a contributory cause 
of the Veteran's death.  Additionally there is no medical 
evidence that the Veteran's service connected gunshot wound 
contributed to his heart condition which caused his death.  

The appellant genuinely believes that the Veteran's gunshot wound 
injury, psychiatric condition and PTSD, and related alcohol abuse 
worsened his health and contributed to his heart disease which 
caused his death.  However, as a layperson, lacking in medical 
training and expertise, the appellant cannot provide a competent 
opinion on a matter as complex as the diagnosis or etiology of 
PTSD or the Veteran's cause of death and her views are of no 
probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

If, as here, the Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to dependency 
and indemnity compensation, if at the time of the Veteran's 
death, the Veteran has a service connected disability rated 
totally disabling continuously for a period of 10 or more years 
immediately preceding his death; continuously since the Veteran's 
release from active service and for a period of at least five 
years immediately preceding death; or for one year prior to his 
death if he was a prisoner of war under certain conditions.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was service connected for a gunshot wound, muscle 
group 12, left buttocks but the rating was only 20 percent.  
Therefore, the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, 
including DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§1318; there is no doubt to be resolved; and neither service 
connection for the cause of death nor DIC benefits are warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.








ORDER

Entitlement to service connection for the cause of the Veteran's 
death, including DIC benefits, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


